Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections 
Claims  1 and dependent claims are objected to because of the following informalities:  
In claim 1, “at least one of the ribs forms an undercut facing the other rib and engaging a protrusion of the locking sub-assembly in the inserted state, the bulkhead wall is positioned between a pair of opposite ends  of each of the first wall section and the second wall section in the direction perpendicular to the insertion direction and the horizontal direction in the inserted state” are not found in the SPEC or drawing. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. Examiner request Applicant clearly point out, on the drawing, regarding these features in the next response.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, rejected under 35 U.S.C. 112, second paragraph, and/or discussed in the above claim objections (see above objection for detail) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-9, 16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang (US 6724641) in view of Shamp (US  20160347495 A9)
With regard claim 1, Hwang disclosed A housing assembly encasing an electromagnetic component, (abstract; fig 1-3) comprising: a housing part having a first wall section and a second wall section opposite the first wall section (at least fig 3, there are at least 4 wall sections; Examiner consider any two sections) in a horizontal direction (at least fig 1-3), the housing part having an opening defined between the first wall section and the second wall section (at least fig 1-3); a bulkhead wall inserted into the opening (at least fig 1-3) of the housing part in an insertion direction perpendicular to the horizontal direction and extending from the first wall section to the second wall section in the horizontal direction in an inserted state (at least fig 1-3) in the housing part; and a locking sub-assembly locking the bulkhead wall to the housing part in a direction parallel to the horizontal direction (at least fig 1-3); the bulkhead wall is positioned (see claim objection) between a pair of opposite ends of each of the first wall section and the second wall section in the direction perpendicular to the insertion direction and the horizontal direction in the inserted state (at least fig 1-3; see also claim objection). 
Hwang lacks teaching: a bulkhead wall inserted into the opening (at least fig 1-3) of the housing part in an insertion direction perpendicular to the horizontal direction; and the locking sub-assembly has a rail guide extending in the insertion direction and guiding the bulkhead wall during insertion into the housing part,  the rail guide has a pair of ribs spaced apart from one another along a direction perpendicular to the insertion direction and the horizontal direction, at least one of the ribs forms an undercut facing the other rib and engaging a protrusion of the locking sub-assembly in the inserted state.

Examiner’s note: Hwang did not clearly specify how the bulkhead wall was inserted.
Shamp teaches a wall structure allowing wall inserted into the opening of the housing part in an insertion direction perpendicular to the horizontal direction (at least fig 4-5). And, Shamp further teaches: the locking sub-assembly has a rail guide extending in the insertion direction and guiding the bulkhead wall during insertion into the housing part (at least fig 4-5),  the rail guide has a pair of ribs spaced apart from one another along a direction perpendicular to the insertion direction and the horizontal direction (at least fig 4-5), at least one of the ribs forms an undercut facing the other rib and engaging a protrusion of the locking sub-assembly in the inserted state (at least fig 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (modify the locking structure with rail guide, ribs, undercut, and protrusion, etc. as discussed in Shamp design shown in fig 4-5) and modify to previous discussed structure (modify to Hwang’s locking structure and/or a portion of the sub-assembly; located on both sides of the wall to secure to the housing) so as to further secure the modified structure and/or simplify the assembly process. 

With regard claim 2, modify Hwang further disclosed the locking sub-assembly has a pair of overlapping protrusions overlapping in the horizontal direction (at least Shamp’s fig 4-5; any locking parts shown in fig 4-5 are overlapping when view from the horizontal direction; Examiner consider as “overlapping protrusions overlapping in the horizontal direction”).
With regard claim 5, modify Hwang further disclosed the rail guide blocks a relative movement between the housing part and the bulkhead wall parallel to the horizontal direction (at least fig 4-5; the discussed rail guide structure prohibit the wall from moving in the the horizontal direction; Examiner consider as “blocks a relative movement between the housing part and the bulkhead wall parallel to the horizontal direction”).
With regard claim 7, modify Hwang further disclosed the ribs form a notch between them (at least fig 4-5).
With regard claim 9, modify Hwang further disclosed the bulkhead wall is part of a further housing part at least partly received in the housing part (at least fig 1-3).
With regard claim 16, The method steps recited in the claims are obviously met by the device structure as taught by above discussed structure. 
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang (US 6724641) in view of Shamp (US  20160347495 A9) and further in view of Examiner’s Official Notice (EON). 
With regard claim 10, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the housing assembly is hermetically sealed in the inserted state.
However, Examiner take official notice (EON) that the above limitations “the housing assembly is hermetically sealed in the inserted state” are well known; and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the housing assembly is hermetically sealed in the inserted state and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further protect the modified structure and/or avoid from the dust getting into the housing. (admitted prior art, MPEP 2144.03 )

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “As described above, the Applicant has amended the limitations "the locking sub- assembly has a rail guide extending in the insertion direction and guiding the bulkhead wall during insertion into the housing part, the rail guide has a pair of ribs spaced apart from one another along a direction perpendicular to the insertion direction and the horizontal direction, at least one of the ribs forms an undercut facing the other rib and engaging a protrusion” (pages 6 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Shamp teaches a wall structure allowing wall inserted into the opening of the housing part in an insertion direction perpendicular to the horizontal direction (at least fig 4-5). And, Shamp further teaches: the locking sub-assembly has a rail guide extending in the insertion direction and guiding the bulkhead wall during insertion into the housing part (at least fig 4-5),  the rail guide has a pair of ribs spaced apart from one another along a direction perpendicular to the insertion direction and the horizontal direction (at least fig 4-5), at least one of the ribs forms an undercut facing the other rib and engaging a protrusion of the locking sub-assembly in the inserted state (at least fig 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (modify the locking structure with rail guide, ribs, undercut, and protrusion, etc. as discussed in Shamp design shown in fig 4-5) and modify to previous discussed structure (modify to Hwang’s locking structure and/or a portion of the sub-assembly; located on both sides of the wall to secure to the housing) so as to further secure the modified structure and/or simplify the assembly process. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841